Rule 126. Citations of Authorities

        (a) [A party citing authority that is not readily available shall attach the
authority as an appendix to its filing.] When citing authority, a party should direct the
court's attention to the specific part of the authority on which the party relies. A party
citing authority that is not readily available shall attach the authority as an
appendix to its filing. If a party cites a decision as authorized in paragraph (b),
(c), or (d), the party shall indicate the value or basis for such citation in a
parenthetical following the citation.

      (b)    Non-Precedential Decisions.

             (1)    As used in this rule, “non-precedential decision” refers to an
             unpublished non-precedential memorandum decision of the Superior
             Court filed after May 1, 2019 or an unreported memorandum opinion
             of the Commonwealth Court filed after January 15, 2008.

             (2)    Non-precedential decisions as defined in (b)(1) may be cited
             for their persuasive value.

      (c)    Single-Judge Opinions of the Commonwealth Court.

             (1)    A reported single-judge opinion in an election law matter filed
             after October 1, 2013, may be cited as binding precedent only in an
             election law matter.

             (2)    All other single-judge opinions, even if reported, shall be cited
             only for persuasive value and not as binding precedent.

      (d) Law of the Case and Related Doctrines.—Any disposition may always
be cited if relevant to the doctrine of law of the case, res judicata, or collateral
estoppel, or if relevant to a criminal action or proceeding because it recites
issues raised and reasons for a decision affecting the same defendant in a prior
action or proceeding.
Official Note:

Paragraph (a)

       Pa.R.A.P. 126 is intended to ensure that cited authority is readily available to the
court and parties. Paragraph (a) encourages parties to provide citations to the
specific pages of cases and sections or subsections of statutes or rules that are
relevant to the reason for the citation. [This rule is not intended to supersede any
internal operating procedure of an appellate court regarding the citation to
memorandum decisions or unreported opinions. See, e.g., Superior Court
Internal Operating Procedure § 37, 210 Pa. Code § 65.37; Pa.R.A.P. 3716 and
Commonwealth Court Internal Operating Procedure § 414, 210 Pa. Code § 69.414.

       The second sentence of the rule encourages parties to provide pinpoint
citations for cases and section or subsection citations for statutes or rules.]

       Although the rule does not establish rules for citation, the following guidelines
regarding the citation of Pennsylvania cases and statutes are offered for parties’ benefit:

       Regarding cases, the rule does not require parallel citation to the National
       Reporter System and the official reports of the Pennsylvania appellate
       courts. Parties may cite to the National Reporter System alone.

       Regarding statutes, Pennsylvania has officially consolidated only some of
       its statutes.     Parties citing a statute enacted in the Pennsylvania
       Consolidated Statutes may use the format “1 Pa.C.S. § 1928.” Parties
       citing an unconsolidated statute may refer to the Pamphlet Laws or other
       official collection of the Legislative Reference Bureau, with a parallel
       citation to Purdon's Pennsylvania Statutes Annotated, if available, using
       the format, “Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-67.3104”
       or “Section 3(a) of the Act of May 16, 1923, P.L. 207, as amended, 53
       P.S. § 7106(a).” Parties are advised that Purdon's does not represent an
       official version of Pennsylvania statutes.       In re Appeal of Tenet
       HealthSystems Bucks Cnty., LLC, 880 A.2d 721, 725-26 (Pa. Cmwlth.
       2005), appeal denied, 897 A.2d 1185 (Pa. 2006).

      Litigants are directed to provide, as far as practicable, citations to non-
precedential decisions from electronic databases, such as LEXIS or Westlaw or
any other readily available website. Opinions of the appellate courts are posted
at http://www.pacourts.us and that website has searching and filtering
capabilities. If another Rule of Appellate Procedure requires a paper copy, one
should be provided.


                                            2
       Prior to Pa.R.A.P. 126, the format for citation was discussed only in Pa.R.A.P.
2119(b), a rule applicable to briefs. The format guidelines [above] are not mandatory,
and a party does not waive an argument merely by failing to follow the format. The
guidelines [above] do, however, provide assistance to parties looking for generally
acceptable citation format in Pennsylvania’s appellate courts.

Paragraph (b)

       Paragraph (b) defines non-precedential decisions and their value for
citation purposes. The new term is intended to harmonize the designations of
intermediate appellate court opinions.    Thus, “non-precedential decision”
encompasses what are referred to as unpublished non-precedential
memorandum decisions of the Superior Court and unreported memorandum
opinions of the Commonwealth Court.




                                          3